J-S18045-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: K.R., A/K/A             IN THE SUPERIOR COURT OF
K.N.R., A MINOR                                   PENNSYLVANIA




APPEAL OF: T.A.O., A/K/A T.R., MOTHER

                                                No. 2733 EDA 2014


                 Appeal from the Decree June 12, 2014
          In the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP-51-AP-0000259-2014
                                    CP-51-DP-0002033-2011
                                    FID: 51-FN-003917-2011

IN THE INTEREST OF: B.R., A/K/A             IN THE SUPERIOR COURT OF
B.D.R., A MINOR                                   PENNSYLVANIA




APPEAL OF: T.A.O., A/K/A T.R., MOTHER

                                                No. 2734 EDA 2014


                 Appeal from the Decree June 12, 2014
          In the Court of Common Pleas of Philadelphia County
             Family Court at No(s): CP-51-AP-0000257-2014
                                    CP-51-DP-0002034-2011
                                    FID: 51-FN-003917-2011
J-S18045-15




IN THE INTEREST OF: K.R., JR., A/K/A         IN THE SUPERIOR COURT OF
K.M.R., JR., A MINOR                               PENNSYLVANIA




APPEAL OF: T.A.O., A/K/A T.R., MOTHER

                                                 No. 2735 EDA 2014


                  Appeal from the Decree June 12, 2014
           In the Court of Common Pleas of Philadelphia County
              Family Court at No(s): CP-51-AP-0000258-2014
                                     CP-51-DP-0002035-2011
                                     FID: 51-FN-003917-2011


IN THE INTEREST OF: H.R., A/K/A              IN THE SUPERIOR COURT OF
H.T.R., A MINOR                                    PENNSYLVANIA




APPEAL OF: T.A.O., A/K/A T.R., MOTHER

                                                 No. 2736 EDA 2014


                  Appeal from the Decree June 12, 2014
           In the Court of Common Pleas of Philadelphia County
              Family Court at No(s): CP-51-AP-0000254-2014
                                     CP-51-DP-0002036-2011
                                     FID: 51-FN-003917-2011

IN THE INTEREST OF: M.R., A/K/A              IN THE SUPERIOR COURT OF
M.E.R., A MINOR                                    PENNSYLVANIA




                                  -2-
J-S18045-15


APPEAL OF: T.A.O., A/K/A T.R.

                                                   No. 2737 EDA 2014


                  Appeal from the Decree June 12, 2014
           In the Court of Common Pleas of Philadelphia County
              Family Court at No(s): CP-51-AP-0000255-2014
                                     CP-51-DP-0002037-2011
                                     FID: 51-FN-003917-2011

IN THE INTEREST OF: E.R., A/K/A E.L.R.,        IN THE SUPERIOR COURT OF
A MINOR                                              PENNSYLVANIA




APPEAL OF: T.A.O., A/K/A T.R., MOTHER

                                                   No. 2738 EDA 2014


                  Appeal from the Decree June 12, 2014
           In the Court of Common Pleas of Philadelphia County
              Family Court at No(s): CP-51-AP-0000256-2014
                                     CP-51-DP-0002038-2011
                                     FID: 51-FN-003917-2011


BEFORE: BENDER, P.J.E., ALLEN, J., and MUNDY, J.

MEMORANDUM BY MUNDY, J.:                             FILED JUNE 22, 2015

     Appellant, T.A.O. a/k/a T.R. (Mother), appeals from the June 12, 2014

decrees   involuntarily   terminating   her    parental   rights   and   the

contemporaneous orders changing the permanency goal to adoption with

respect to her six children, K.R., a/k/a K.N.R., a female, born in January

2002; B.R., a/k/a B.D.R., a female, born in November 2002; K.R., Jr., a/k/a

K.M.R., Jr., a male, born in June 2004; H.R., a/k/a H.T.R., a female, born in


                                    -3-
J-S18045-15


September 2007, and twins, M.R., a/k/a M.E.R., a male, and E.R., a/k/a

E.L.R., a female, born in March 2006 (collectively, the Children). 1      After

careful review, we affirm.2

       We summarize the relevant facts and procedural history as follows.

The Philadelphia Department of Human Services, Children and Youth Division

(DHS), first became involved with this family in April 2011, upon receiving a

report alleging that B.R., the second oldest child, had missed over 40 days

of school during the 2010-2011 school year and suffered from repeated head

lice infestation. N.T., 6/12/14, at 15. Upon investigation, DHS found that

all of the Children had head lice. Id. Further, DHS found that the Children

slept in the same bed.        Id.    In addition, DHS found the home was dirty,

Mother and Father were behind in utility payments, and a history of

domestic violence existed between Mother and Father. Id. at 16-17.

       On November 7, 2011, the Children were adjudicated dependent, and

they were placed under DHS supervision. Trial Court Opinion, 10/24/14, at

2. On January 24, 2012, the trial court placed the Children in foster care

____________________________________________


1
  By separate decrees, the trial court involuntarily terminated the parental
rights of K.M.R., a/k/a K.R. (Father), to the Children. Father did not file
notices of appeal.
2
   At the conclusion of the subject hearing, the guardian ad litem (GAL)
recommended to the trial court that Mother’s parental rights be involuntarily
terminated. N.T., 6/12/14, at 111-112. The GAL also filed a brief in this
matter in support of the decrees involuntarily terminating Mother’s parental
rights.



                                           -4-
J-S18045-15


following a permanency review hearing that revealed the Children continued

to suffer from head lice, and the gas had been turned off in Mother’s and

Father’s home.3 N.T., 6/12/14, at 18.

       DHS established Family Service Plan (FSP) objectives for Mother that

included attending and completing parenting classes, obtaining employment,

and obtaining a mental health evaluation. Id. at 19. The trial court further

summarized Mother’s objectives at the time of the Children’s placement as

follows.

              Mother was referred to the Behavioral Health System
              (“BHS”) for appropriate intervention and was ordered
              to continue domestic violence counseling, parenting
              classes and budgeting training, follow up on [the]
              Children[’s] medical appointments, provide DHS with
              copies of household bills, and contact Philadelphia
              Gas Works regarding a past due balance.

Trial Court Opinion, 10/24/14, at 2.

       Thereafter, the trial court held permanency review hearings every 90

days, which we review in relevant part. At the hearing on April 24, 2012,

the trial court ordered Mother to have four unsupervised community

weekend visits with the Children, and, at the completion of the school year,

two unsupervised visits per week. Id. In addition, “Mother was referred to

the Achieving Reunification Center (“ARC”), the Clinical Evaluation Center

____________________________________________


3
  In February 2012, the Elwynn foster care agency placed the Children
together in the same foster home where they remained at the time of the
termination hearing. N.T., 6/12/14, at 19.



                                           -5-
J-S18045-15


(“CEU”), and ordered to participate in couples counseling, parenting classes,

domestic violence training, BHS services, as well as submit bills to DHS.”

Id.

        At the hearing on October 23, 2012, the trial court found that Mother

had tested positive for marijuana, benzodiazepines, and cocaine.       Id.   As

such, DHS added a FSP objective to participate in a drug and alcohol

program. N.T., 6/12/14, at 25-26.

        At the permanency review hearing on January 11, 2013, the trial court

decreased Mother’s visitation to supervised visits at the agency because the

Children had returned from an overnight visit with colds, scabies, and bug

bites. Trial Court Opinion, 10/24/14, at 2. Further, the trial court directed

Mother to participate in the Children’s treatment at the Children Crisis

Treatment Center (CCTC). Id.

        At the permanency review hearing on April 17, 2013, the trial court

directed Mother to verify that there was no bug infestation in her home. Id.

at 3.    At the permanency hearing on July 11, 2013, the trial court again

referred Mother to BHS and to the CEU for a drug screen. Id. At the final

permanency hearing on January 15, 2014, the trial court found Mother

minimally compliant with her FSP objectives. Id.

        On May 28, 2014, DHS filed petitions for the involuntary termination of

Mother’s parental rights to the Children pursuant to 23 Pa.C.S.A. §

2511(a)(1), (2), (5), (8), and (b). On the same date, DHS filed petitions for


                                      -6-
J-S18045-15


a goal change to adoption.          A combined involuntary termination and goal

change hearing occurred on June 12, 2014, during which DHS presented the

testimony of caseworkers, Cynthia Rogers-Robinson and Mia Hill.              In

addition, DHS presented the testimony of Vernon Price, the Elwynn foster

care agency caseworker who supervised visits between Mother and the

Children. Further, DHS presented the testimony of the CCTC workers, Kelly

Casper, Mary Abboud, and Erica Zucker, who provided trauma focused

therapy for all of the Children except B.R.4 Although Mother and her counsel

were present for the hearing, Mother did not present any testimonial or

documentary evidence.

       On June 12, 2014, the trial court entered decrees involuntarily

terminating Mother’s parental rights to the Children. By permanency orders

the same date, the trial court changed the Children’s goal to adoption. On

July 11, 2014, Mother filed one notice of appeal and a concise statement of

errors complained of on appeal pursuant to Pennsylvania Rule of Appellate

Procedure 1925(a)(2)(i). On August 8, 2014, this Court quashed the appeal

without prejudice to Mother’s right to seek nunc pro tunc appeals as to each

separate decree and order. See Sulkava v. Glaston Finland Oy, 54 A.3d

884, 888 (Pa. Super. 2012) (as a general rule, taking one appeal from


____________________________________________


4
  The record reveals that B.R. is autistic and receives treatment at the
Center for Autism. N.T., 6/12/14, at 80-81.



                                           -7-
J-S18045-15


separate judgments is not acceptable practice and is discouraged), appeal

denied, 75 A.3d 1282 (Pa. 2013).

       On August 15, 2014, Mother filed a petition for leave to file an appeal

nunc pro tunc, which the trial court granted on September 16, 2014.           On

September 19, 2014, Mother filed separate notices of appeal and concise

statements of errors complained on appeal from the decrees and the goal

change orders, which this Court consolidated sua sponte.5         The trial court

issued its Rule 1925(a) opinion on October 24, 2014.

       On appeal, Mother presents the following issues for our review.

              [1]. Whether the [trial ]court erred in failing to find
              that for the six months immediately preceding the
              filing of the petition, [M]other was regularly visiting
              and contacting her children and in regular contact
              with DHS and that her children were bonded to her,
              and that [M]other did not intend to relinquish her
              claim to her children or refused or failed to perform
              parental duties[?]

              2. Whether the [trial] court erred in finding that
              there were repeated and continuing findings of
              incapacity, abuse, neglect and/or dependency of the
              minor children by [M]other, when [M]other was
              regularly visiting and contacting her children and in
              regular contact with DHS, which had approved
____________________________________________


5
  We note that Mother did not preserve a challenge to the goal change
orders in her Rule 1925(a)(2)(i) statement; thus, to the extent Mother
argues that the trial court erred with respect to changing the Children’s
permanency goal to adoption, her claim is waived on appeal. See Dietrich
v. Dietrich, 923 A.2d 461, 463 (Pa. Super. 2007) (stating that when an
appellant filed a Rule 1925(b) statement, any issues not raised in that
statement are waived on appeal).



                                           -8-
J-S18045-15


          overnight visits and that her children were bonded
          with her[?]

          3. Whether the [trial] court erred in finding that the
          conditions which led to the removal or placement of
          the children continue to exist, when [M]other was
          regularly visiting and contacting her children and in
          regular contact with DHS, which had approved
          overnight visits, when her children were bonded with
          her, when [M]other had completed domestic violence
          counseling, and when DHS did not help [M]other,
          when replacement of her housing became an
          issue[?]

          4. Whether the [trial] court erred in finding that the
          conditions which led to the removal or placement of
          the children continue to exist and that termination
          of parental rights would best serve the needs and
          welfare of the children, when [M]other was regularly
          visiting and contacting her children and in regular
          contact with DHS, which had approved overnight
          visits, when her children were bonded with her,
          when [M]other had completed domestic violence
          counseling, and when DHS did not help [M]other,
          when replacement of her housing became an
          issue[?]

          5. Whether the [trial] court erred in finding that DHS
          made[] reasonable efforts towards reunification, by
          either failing and/or refusing to arrange for regular
          visits and/or contact with [M]other or to consider
          members of her family as resources or to place the
          children in the custody of members of her family, or
          by failing to consider temporary legal custody or
          permanent legal custody of the children with
          [M]other’s family or resources[?]

          6. Whether the [trial] court erred in finding that DHS
          made, or did not have to make, reasonable efforts
          towards reunification, by either failing and/or
          refusing to consider options other than terminating
          [M]other’s parental rights while she was still trying to
          address her mental health issues, which DHS did not
          recognize as an issue in a timely manner[?]

                                   -9-
J-S18045-15



            7. Whether the [trial] court erred in terminating the
            rights of [M]other, when the sole reason she was
            unable to provide housing, provide income, clothing
            and medical care for the care and maintenance of
            the children, was that her mental health issues
            hadn’t been recognized or addressed in a timely
            manner[?]

            8. Whether the [trial] court erred in terminating the
            rights of [M]other, when her children were bonded
            with her[?]

Mother’s Brief at 3-4.

      We consider Mother’s issues mindful of our well-settled standard of

review.

            The standard of review in termination of parental
            rights cases requires appellate courts to accept the
            findings of fact and credibility determinations of the
            trial court if they are supported by the record. If the
            factual findings are supported, appellate courts
            review to determine if the trial court made an error
            of law or abused its discretion. A decision may be
            reversed for an abuse of discretion only upon
            demonstration       of   manifest      unreasonableness,
            partiality, prejudice, bias, or ill-will. The trial court’s
            decision, however, should not be reversed merely
            because the record would support a different result.
            We have previously emphasized our deference to
            trial courts that often have first-hand observations of
            the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, which requires a bifurcated analysis.




                                      - 10 -
J-S18045-15


           Our case law has made clear that under Section
           2511, the court must engage in a bifurcated process
           prior to terminating parental rights. Initially, the
           focus is on the conduct of the parent. The party
           seeking termination must prove by clear and
           convincing evidence that the parent’s conduct
           satisfies the statutory grounds for termination
           delineated in Section 2511(a). Only if the court
           determines that the parent’s conduct warrants
           termination of his or her parental rights does the
           court engage in the second part of the analysis
           pursuant to Section 2511(b): determination of the
           needs and welfare of the child under the standard of
           best interests of the child. One major aspect of the
           needs and welfare analysis concerns the nature and
           status of the emotional bond between parent and
           child, with close attention paid to the effect on the
           child of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted). The

burden is on the petitioner to prove by clear and convincing evidence that

the asserted statutory grounds for seeking the termination of parental rights

are valid. In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

      Instantly, we conclude the trial court properly terminated Mother’s

parental rights pursuant to Section 2511(a)(2) and (b), which provide as

follows.

           § 2511. Grounds for involuntary termination

           (a) General Rule.—The rights of a parent in regard
           to a child may be terminated after a petition filed on
           any of the following grounds:

                                     …

                 (2) The repeated and continued incapacity,
                 abuse, neglect or refusal of the parent has
                 caused the child to be without essential

                                   - 11 -
J-S18045-15


                   parental care, control or subsistence necessary
                   for his physical or mental well-being and the
                   conditions and causes of the incapacity, abuse,
                   neglect or refusal cannot or will not be
                   remedied by the parent.

                                         …

           (b)     Other    considerations.--The       court     in
           terminating the rights of a parent shall give primary
           consideration to the developmental, physical and
           emotional needs and welfare of the child. The rights
           of a parent shall not be terminated solely on the
           basis of environmental factors such as inadequate
           housing, furnishings, income, clothing and medical
           care if found to be beyond the control of the parent.
           With respect to any petition filed pursuant to
           subsection (a)(1), (6) or (8), the court shall not
           consider any efforts by the parent to remedy the
           conditions described therein which are first initiated
           subsequent to the giving of notice of the filing of the
           petition.

23 Pa.C.S.A. § 2511(a)(2), (b); see also In re B.L.W., 843 A.2d 380, 384

(Pa. Super. 2004) (en banc) (stating that this Court need only agree with

any one subsection of Section 2511(a), in addition to Section 2511(b), in

order to affirm the termination of parental rights), appeal denied, 863 A.2d

1141 (Pa. 2004).

     To satisfy the requirements of Section 2511(a)(2), the moving party

must produce clear and convincing evidence regarding the following

elements: “(1) repeated and continued incapacity, abuse, neglect or refusal;

(2) such incapacity, abuse, neglect or refusal caused the child to be without

essential parental care, control or subsistence necessary for his physical or

mental well-being; and (3) the causes of the incapacity, abuse, neglect or

                                    - 12 -
J-S18045-15


refusal cannot or will not be remedied.”       In re Adoption of M.E.P., 825

A.2d 1266, 1272 (Pa. Super. 2003) (citation omitted).            “The grounds for

termination [of parental rights under Section 2511(a)(2),] due to parental

incapacity   that   cannot   be   remedied,    are   not   limited   to   affirmative

misconduct; to the contrary those grounds may include acts of refusal as

well as incapacity to perform parental duties.” In re A.L.D. 797 A.2d 326,

337 (Pa. Super. 2002).

      With respect to Section 2511(b), this Court has explained the requisite

analysis as follows.

             Subsection 2511(b) focuses on whether termination
             of    parental    rights  would    best   serve   the
             developmental, physical, and emotional needs and
             welfare of the child. In In re C.M.S., 884 A.2d
             1284, 1287 (Pa. Super. 2005), this Court stated,
             “Intangibles such as love, comfort, security, and
             stability are involved in the inquiry into the needs
             and welfare of the child.” In addition, we instructed
             that the trial court must also discern the nature and
             status of the parent-child bond, with utmost
             attention to the effect on the child of permanently
             severing that bond. Id. However, in cases where
             there is no evidence of a bond between a parent and
             child, it is reasonable to infer that no bond exists.
             In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super.
             2008). Accordingly, the extent of the bond-effect
             analysis necessarily depends on the circumstances of
             the particular case. Id. at 763.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

      Mother argues that the trial court erred in involuntarily terminating her

parental rights pursuant to Section 2511(a)(2) because she “has made and

continues to maintain communication and contact with and to play a role in

                                      - 13 -
J-S18045-15


her children’s lives and has a bond with her children.” Mother’s Brief at 12.

Further, Mother argues that she completed her FSP objectives. Mother also

asserts that she “has shown continued positive intent in establishing a home

for her and her children and assuming her parental responsibilities.” Id.

      In its Rule 1925(a) opinion, the trial court explained its decision to

involuntarily terminate Mother’s parental rights under Section 2511(a)(2) as

follows.

           Mother’s poor home conditions, Children’s truancy
           and head lice concerns, led the court to adjudicate
           and commit the Children to DHS supervision in
           November, 2011. Two months later, on January 20,
           2012, the same unsolved precarious conditions led
           the court to place the Children in foster care and
           fully commit the Children to DHS. Throughout the
           twenty-eight months since the Children have been
           removed from Mother’s care, Mother has not
           provided DHS with documents verifying the
           eradication of the lice infestation.     Additionally,
           Mother’s mental health became an FSP objective
           after Mother admitted to a major depression episode.
           In early 2013, Mother tested positive for cocaine,
           marijuana and benzoids. From that time forward,
           drug dependency and mental health were then
           included in Mother’s FSP objectives. Mother has
           never enrolled in a drug and alcohol program.
           Mother has been referred to the Clinical Evaluation
           Unit for drug screen and assessment. Mother was
           ordered to do random drug screens but she has
           never availed herself. On January 15, 2014, Mother
           was still testing positive for cocaine and benzoids.
           Mother also has never enrolled in a mental health
           treatment program.

           Domestic violence became an FSP objective for
           Mother due to her admission of violence in the home.
           Again, Mother has never completed the objective
           throughout the life of the case. Due to the domestic

                                   - 14 -
J-S18045-15


            violence at home, the Children’s psychological
            traumas have been treated at CCTC.         Mother’s
            participation and attendance was determined to be
            crucial for the Children’s recovery.    Nonetheless,
            Mother has not attended the Children’s therapy.
            Budgeting skills still also remained an incomplete
            FSP objective ….      The court recognized Mother’s
            completion of parenting classes. However, she is
            still unable to effectively redirect the Children’s
            inappropriate behavior ….

            From the beginning of this case, when the Children
            were placed in foster care, Mother has failed and
            refused to remedy the causes that brought [the]
            Children into care. Mother has refused to comply
            with drug and alcohol treatment and mental health
            services.   Mother’s overall parenting history and
            current circumstances dictates that she would be
            unable to provide the essential parental care,
            control, and subsistence necessary for [the]
            Children’s physical and mental well-being.

Trial Court Opinion, 10/24/14, at 8-9 (citations to record omitted).

      The testimonial evidence supports the trial court’s findings.    Cynthia

Rogers-Robinson, the DHS caseworker for this family from July of 2011, to

July of 2013, testified that the only FSP objective Mother satisfied while she

was the caseworker was her parenting class objective and attending

supervised visitation. N.T., 6/12/14, at 21, 26-30. Similarly, Mia Hill, the

DHS supervisor for this family throughout the history of this case, and the

assigned caseworker starting in July of 2013, testified that Mother did not

comply with her FSP objectives. Id. at 49-50, 52-54. Hill testified that, as

of the date of the termination hearing, Mother was minimally compliant with

her FSP objectives. Id. at 55.


                                    - 15 -
J-S18045-15


        In addition, DHS introduced a progress report from the CEU dated

June 5, 2014, indicating that, on January 15, 2014, Mother tested positive

for cocaine and benzodiazepine.          Id. at DHS Exhibit 2.   Further, the CEU

report stated, in part, that Mother “informed the CEU that she would self-

admit into drug and alcohol treatment at the Wedge Recovery on 1/21/14.

[Mother] was given an appointment to return to the CEU to provide

documentation of her engagement in treatment on 1/24/14. [Mother] was a

no call/no show to her scheduled appointment on 1/24/14.” Id. The CEU

had no further contact with Mother since that time. Id.

        Kelly Casper, the CCTC therapist, testified that all of the Children

except B.R. participate in one-on-one services at the CCTC that involves

helping them process traumatic experiences they have suffered. Id. at 80-

81.     Casper explained that the treatment provided at the CCTC involves

caregiver/parental involvement in some sessions.6 Id. at 81. She testified

____________________________________________


6
    Ms. Casper testified on direct examination as follows.

              Q. So you mentioned caregiver sessions, what is
              entailed in that – caregiver or parent session?

              A. So part of a child’s treatment at CCTC consists of
              parental involvement for various reasons, but
              typically [parents] first meet with a therapist before
              doing any sessions with the children for special
              education about trauma, about trauma symptoms, to
              talk about the children’s history, their involvement in
              the children’s history with the goal of them
              eventually participating in sessions to support the
(Footnote Continued Next Page)


                                          - 16 -
J-S18045-15


that out of eight parent sessions offered, Mother attended two. Id. at 83.

Based on the foregoing testimonial and documentary evidence, we conclude

that Mother’s claim that she has completed her FSP objectives is without

merit.

      We next address Mother’s assertion that she “has shown continued

positive intent in establishing a home for her and her children.”     Mother’s

Brief at 12. Hill testified that, at the time of the hearing, Mother was living

with the Children’s maternal grandmother.           N.T., 6/12/14, at 51.   Hill

explained that the maternal grandmother’s home is not appropriate for the

Children because the Children lived there at the beginning of the case and

were removed, and because there is not enough space in the house for the

whole family. Id.

      Based on the foregoing testimonial and documentary evidence, we

discern no abuse of discretion by the trial court in concluding that Mother’s
                       _______________________
(Footnote Continued)

             child in their [sic] trauma recovery, whether that’s
             apology work or you know, acknowledging what
             happens, supporting the child.

             Q. So these … initial parent sessions, why are these
             important? Are they important, and if so, why?

             A. Yeah, they’re very important because children
             need to know, you know, understand that their
             parents have to take responsibility for what
             happened to them. It’s not their fault, so they have
             support in their recovery.

N.T., 6/12/14, at 81-82.



                                           - 17 -
J-S18045-15


conduct warrants the involuntary termination of her parental rights pursuant

to Section 2511(a)(2).     Indeed, the repeated and continued incapacity,

neglect, and refusal of Mother to comply with her FSP objectives has caused

the Children to be without essential parental care, control, or subsistence

necessary for their physical or mental well-being.     Further, the causes of

Mother’s incapacity, neglect, and refusal cannot or will not be remedied in

that the Children had been dependent since November of 2011, and in

placement since January of 2012. By the time of the termination hearing,

Mother continued to struggle with her drug addiction and was minimally

compliant with her FSP objectives.

      Mother raises her fifth, sixth, and seventh issues in the context of her

argument regarding Section 2511(a)(2), as follows.

            It appears that DHS did not make[] reasonable
            efforts towards reunification, by not helping [ ]
            [M]other, when replacement of her housing became
            an issue and did not assess her housing[] when she
            did obtain it, and by either failing and/or refusing to
            arrange for regular visits and/or contact with [ ]
            [M]other or to consider members of her family as
            resources or to place the children in the custody of
            members of her family, or by failing to consider
            temporary legal custody or permanent legal custody
            of the children with [M]other’s family or resources
            and did not recognize her efforts in trying to address
            her mental health and drug/alcohol issues, which
            DHS did not recognize in a timely manner.

Mother’s Brief at 12.

      To the extent Mother asserts that her conduct does not warrant

termination pursuant to Section 2511(a)(2) because DHS failed to make

                                     - 18 -
J-S18045-15


“reasonable efforts” in the manner described, we reject her assertion based

on our Supreme Court’s recent decision in In re D.C.D., 105 A.3d 662 (Pa.

2014). The D.C.D. Court held that neither Section 2511(a)(2) nor Section

2511(b) “requires a court to consider the reasonable efforts provided to a

parent prior to termination of parental rights.”        Id. at 672.   Therefore,

Mother’s second, fifth, sixth, and seventh issues on appeal fail.7

       In Mother’s eighth and final issue, she argues that the trial court erred

in terminating her parental rights pursuant to Section 2511(b) because the

Children have a bond with her. Our Supreme Court has explained that, “the

mere existence of a bond or attachment of a child to a parent will not

necessarily result in the denial of a termination petition.” In re T.S.M., 71

A.3d 251, 267 (Pa. 2013). The Court further stated that, “[c]ommon sense

dictates that courts considering termination must also consider whether the

children are in a pre-adoptive home and whether they have a bond with

their foster parents.” Id. at 268 (citation omitted).

       In considering the affection a child may have for his or her natural

parents, this Court has stated the following.

              [C]oncluding a child has a beneficial bond with a
              parent simply because the child harbors affection for
              the parent is not only dangerous, it is logically
____________________________________________


7
  Based on our conclusion that the trial court did not abuse its discretion
pursuant to Section 2511(a)(2), we need not address Mother’s first, third,
and fourth issues, as they involve Section 2511(a)(1), (5), and (8). See
B.L.W., supra.



                                          - 19 -
J-S18045-15


              unsound. If a child’s feelings were the dispositive
              factor in the bonding analysis, the analysis would be
              reduced to an exercise in semantics as it is the rare
              child who, after being subject to neglect and abuse,
              is able to sift through the emotional wreckage and
              completely disavow a parent …. Nor are we of the
              opinion that the biological connection between [the
              parent] and the children is sufficient in and of itself,
              or when considered in connection with a child’s
              feeling toward a parent, to establish a de facto
              beneficial bond exists. The psychological aspect of
              parenthood is more important in terms of the
              development of the child and its mental and
              emotional health than the coincidence of biological or
              natural parenthood.

In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations

and quotation marks omitted).

              [I]n addition to a bond examination, the trial court
              can equally emphasize the safety needs of the child,
              and should also consider the intangibles, such as the
              love, comfort, security, and stability the child might
              have with the foster parent. Additionally, this Court
              stated that the trial court should consider the
              importance of continuity of relationships and whether
              any existing parent-child bond can be severed
              without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015), quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011).

     Mother      argues   that   the   evidence   was   insufficient     to   support

involuntary termination, in part, because there was no formal bonding

evaluation.    Mother’s Brief at 13-14.    We disagree.    It is well-settled that

trial courts are not required by statute or precedent to order that a formal




                                       - 20 -
J-S18045-15


bonding evaluation be performed by an expert. In re K.K.R.-S., 958 A.2d

529, 533 (Pa. Super. 2008).

      In addition, Mother argues the evidence was insufficient to support

involuntary termination based on the testimony of the CCTC therapists. The

trial court, however, found as follows.

            The record established that the Children have special
            needs. One is autistic, while others suffer from post-
            traumatic-psychological issues due to parent’s [sic]
            domestic violence. After twenty-eight months, the
            Children need a stable home with strong and
            continuous parental ties that would support their
            physical and emotional needs.         The trial court
            determined that Mother was offered reasonable
            services by DHS, but after twenty-eight months has
            had little success in implementing what she has
            learned.   She is unable to provide the level of
            protection, security and support for the Children[’]s
            on-going emotional needs.

                                          …

            The Children will not suffer any irreparable harm by
            terminating Mother’s parental rights.       Separation
            from their Mother is a loss for the Children; however,
            with therapy they can overcome such a loss …. It is
            in the best interest of the Children to be adopted.
            Although there is a bond between Mother and [the]
            Children, it is not a parent/child bond. There will be
            no irreparable harm to the Children if that bond is
            severed.

Trial Court Opinion, 10/24/14, 9-10, 11-12 (citations to record omitted).

The testimonial evidence supports the trial court’s findings.

      Casper, as the CCTC therapist for K.R., Jr., who was nearly age ten at

the time of the hearing, testified that, upon the commencement of services,


                                    - 21 -
J-S18045-15


K.R.,    Jr.,   presented    with   “[a]nger,     defiance,   disrespectful    behavior,

urinating, defecating in inappropriate places, excessive hand washing,

excessive       tooth   brushing,   worrying    about   the   health   of     his   family

members[.]”        N.T., 6/12/14, at 93.       Casper testified that now K.R., Jr.’s,

“main issue that we’re just still working on is some of his anger, but he

really is doing a really great job.        There’s occasional aggressive behavior

with … his siblings, but overall, [K.R., Jr.,] as I said is doing really well. He’s

doing great in school.” Id. at 94.

        Casper testified that K.R., Jr., loves his parents.                 Id. at 87.

Specifically, on direct examination, Casper testified as follows.

                Q. If rights were to be terminated, do you know how
                that may affect [K.R., Jr.]?

                A. Of course, I can’t predict what will or won’t
                happen. It definitely will be a loss for him as with
                any child whose [sic] … been always with their
                parents. You know, however, as I said before, what
                children, especially children who’ve been through
                trauma, really need is to be in a safe environment
                with caregivers that support them and believe them
                and can be there for their physical needs, emotional
                needs.

                Q. And … was [K.R., Jr.,] in that type of environment
                when he was in the home of his parents?

                A. As with what has been reported to me, no.

                Q. [ ] And as far as you’re concerned, … has
                anything changed with the parents since the time the
                [C]hildren have come into care?

                A. They haven’t demonstrated any capacity, no.


                                         - 22 -
J-S18045-15


                                       …

             Q. [ ] [I]f rights were to be terminated, you
             mentioned that that will be a los[s] to [K.R., Jr.].
             Was that something … your agency would continue
             to work through if need[ed] in therapy?

             A. Definitely, that would be something that would
             process with all the [C]hildren.

Id. at 87-88. Importantly, Casper testified that K.R., Jr., has a bond with

his foster parents. Id. at 88.

      Mary Abboud, the CCTC therapist for the twins, M.R. and E.R., who

were age eight at the time of the hearing, and H.R., who was age six at the

time of the hearing, testified that these three children “are all really happy in

the care of [their foster parents].” Id. at 96. Abboud testified as follows on

direct examination.

             Q. [ ] Now, the question of if [parental] rights were
             to be terminated for those three children, how would
             that affect them, if you can say?

             A. I mean I would agree with Ms. Casper. It would
             be a loss, but not something that they would not be
             able to work through in therapy. At this point, their
             biological parents haven’t demonstrated the capacity
             to validate the children’s trauma history or support
             their on-going emotional needs.

Id. at 98.

      With respect to the trauma suffered by the Children, Abboud testified

that E.R. and M.R. disclosed as follows during therapy sessions.

             [E.R. has] talked at length about the domestic
             violence [between] Mom and Dad ….


                                     - 23 -
J-S18045-15


              She and [M.R.] have talked about having to use a
              bucket as a bathroom, possibly placed in the car
              when the toilet wasn’t working.      They’ve talked
              about sleeping on the floor because they didn’t have
              beds. They’ve talked about not having clean clothes
              and how great it is now that that they have clean
              clothes.

Id. at 96.

       Abboud testified that E.R., M.R., and H.R. suffered from anxiety when

they came into care.     Id. at 97.   She further testified that E.R. is “really

concerned about her Mom’s health and well-being.”            Id. at 98.     She

explained, “we’ve done a lot of psycho-education with the kids about, you

know, the impact of trauma and how it often works out that when kids aren’t

properly cared for, they end up taking a sort of a parentified role. So we’ve

worked really hard with the kids around that ….” Id. at 97-98.

       Erica Zucker, the CCTC therapist for K.N.R., the oldest child who was

age 12 at the time of the hearing, testified that K.N.R. initially presented as

being “withdrawn, emotionally isolated, really guarded about discussing

anything related to being in her mother’s home … guarded about talking

about any of the traumas. She was having some nightmares, overeating.”

Id. at 100.     Ms. Zucker testified that K.N.R. “has improved a lot.     She’s

making friends at school.     She seems more open to talking in therapy in

general, but also discussing the trauma history, acknowledging it.”       Id. at

101.




                                      - 24 -
J-S18045-15


      With respect to whether the termination of parental rights would affect

K.N.R., Zucker testified, “I agree with my colleagues that it would be a

significant loss for her.   It will be hard, but she can work through it in

therapy and being in a supportive home. In a safe home, I think she could

certainly do well.” Id. at 101.

      Additionally, the trial court inquired of the CCTC therapists as follows.

            THE COURT: [ ] As to … all three therapists, as to
            each individual child – and Ms. Abboud the three
            children that you have seen, would you say there
            would be any irreparable harm to the children if their
            parents[’] rights were terminated?

            MS. ABBOUD: Typically, Your Honor, with all due
            respect, we can’t characterize; nobody in this room
            can. As we stated repeatedly, we think that with the
            right amount of support and a caregiver that’s going
            to be able to support the children around their
            trauma recovery, validate the trauma history, and
            support their physical and emotional needs, we think
            that they would be able to recover from the los[s] of
            the termination.

Id. at 102-103.

      With respect to B.R., the second oldest child who is autistic and was

age 11 at the time of the hearing, Vernon Price, the foster care agency

caseworker, testified that B.R. was referred by the Center for Autism for

therapy at Child Guidance.     Id. at 104.    He testified as follows on direct

examination.

            Q. If rights were to be terminated for the parents, do
            you know if that would have any irreparable harm on
            her?


                                     - 25 -
J-S18045-15


              A. I have to echo Ms. [Abboud], you know, it’s
              difficult to predict, but it would definitely have a
              significant impact, yes.     Would she be able to
              recover?     Very possible with the right support
              system, you know. It would have to be a strong
              support system.

              Q. Do you believe she has that support system now?

              A. I would have to say, yeah. Yeah. And with some
              supports we could put in place moving forward.

Id. at 105.

       Based on the foregoing testimonial evidence, which we have reviewed

in accordance with the relevant statutory and case law, we conclude that the

trial court did not abuse its discretion in involuntarily terminating Mother’s

parental rights pursuant to Section 2511(b).8      Accordingly, we affirm the

decrees pursuant to 23 Pa.C.S.A. § 2511(a)(2) and (b).

       Decrees affirmed. Orders affirmed.




____________________________________________


8
  To the extent Mother argues that the trial court erred in terminating her
parental rights pursuant to Section 2511(b) because “[t]he [C]hildren’s
wishes were not sought,” we disagree. Mother’s Brief at 13. In In re
B.L.L., 787 A.2d 1007 (Pa. Super. 2001), we explained that, “the preference
of the child, reviewable in a custody proceeding, and his right to be heard on
the record, is not relevant to termination proceedings, as the child is not
electing a choice between two otherwise fit parents with whom he will be
able to be placed.” Id. at 1014.



                                          - 26 -
J-S18045-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/22/2015




                          - 27 -